NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0298n.06
                             Filed: April 30, 2007

                                            No. 06-5935

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


BETTY A. CALABRACE                                       )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
                                                         )     ON APPEAL FROM THE UNITED
V.                                                       )     STATES DISTRICT COURT FOR
                                                         )       THE MIDDLE DISTRICT OF
                                                         )             TENNESSEE
JOHN E. POTTER, Postmaster General,                      )
                                                         )
       Defendant-Appellee.                               )


Before:        MARTIN and MERRITT, Circuit Judges; FORESTER, Senior District
               Judge.*

       KARL S. FORESTER, Senior District Judge.                  The Plaintiff-Appellant, Betty A.

Calabrace, filed this action against the Postmaster General of the U.S. Postal Service alleging that

she was subjected to sex discrimination, sexual harassment, and retaliation for engaging in protected

activity causing her to resign from her employment in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e et seq. Upon the completion of discovery, the defendant

filed his motion for summary judgment on the grounds that Calabrace’s complaint failed to establish

a prima facie case of sex discrimination, sexual harassment, or retaliation. The district court granted



       *
         The Honorable Karl S. Forester, Senior United States District Judge for the Eastern
District of Kentucky, sitting by designation.

                                                  1
the defendant’s motion for summary judgment, and judgment was entered in favor of the defendant.



       Calabrace has appealed the portion of the district court’s judgment in favor of the defendant

on her claim for retaliation under Title VII. After carefully considering the record on appeal, the

briefs of the parties, and the applicable law, and having had the benefit of oral argument, we agree

with the district court’s grant of summary judgment to the defendant. Because the reasoning that

supports the judgment for the defendant on Calabrace’s claim of retaliation has been clearly

articulated by the district court in a thorough and comprehensive opinion, the issuance of a detailed

written opinion by us would be unduly duplicative. Therefore, the judgment rendered by the

Honorable William J. Haynes, Jr., District Judge for the Middle District of Tennessee, is

AFFIRMED on the basis of the reasoning detailed in his Opinion and Order dated June 8, 2006.




                                                 2